IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50294
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS CARLOS CANTU,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. SA-99-CR-346-ALL-OG
                       --------------------
                         February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Luis Carlos Cantu appeals the district court’s denial of his

motion to suppress his confession for possession of marijuana in

San Antonio.   Cantu argued that his confession was involuntary

because he had been misled to believe he would not be criminally

prosecuted based on any information which he provided.   Following

a hearing, the district court found that the law enforcement

officers had not offered Cantu immunity from prosecution in the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-50294
                                  -2-

offense of conviction.    This finding is based on the clear and

unequivocal testimony given by officers at the suppression

hearing and is not clearly erroneous.       United States v. Restrepo,

994 F.2d 173, 183 (5th Cir. 1993).

     We review de novo whether statement was voluntary,

considering the totality of the circumstances.       Restrepo, 994

F.2d at 184.     It is undisputed that the officers were seeking

Cantu’s cooperation in an investigation into large-scale drug

trafficking in Houston.    The totality of the circumstances

confirm the district court’s conclusion that Cantu’s confession

was voluntary and not induced by any misunderstanding that the

promise of immunity included the offense of conviction.

     AFFIRMED.